DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 01/05/2022, is acknowledged. Applicant's amendment of claim 12, 13, 15, 18 and addition of claims 23-29 filed in “Claims” filed on 01/05/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 1-29 pending for prosecution, wherein claims 1-11 and 21 have been withdrawn from consideration, and claims 12-20 and 22-29 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 1-11 and 21, non-elected claims made final in the office action filed on 11/12/2021.  Accordingly, claims 1-11 and 21 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 12-20 and 22-29 presented for examination.
Reason for Allowances
Claims 12-20 and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 12: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first charge transfer layer disposed between the first electrode and the emitting material layer; a second charge transfer layer disposed between the emitting material layer and the second electrode and including an inorganic material; and a charge control layer, wherein the charge control layer includes a polysiloxane-based material that is chemically bonded to a surface of the second charge transfer layer, and wherein the second charge transfer layer includes an electron transport layer disposed between the emitting material layer and the second electrode and an electron injection layer disposed between the electron transport layer and the second electrode”, as recited in Claim 12, in combination with the remaining limitations of the claim.			Claims 13-20 and 22-29, are allowed as those inherit the allowable subject matter from claim 12. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Begley et al. (US 20100207513 A1; hereinafter Begley) “OLED WITH FLUORANTHENE-MACROCYCLIC MATERIALS”.
Ishida et al. (US 20050074631 A1; hereinafter Ishida) “Hydrocarbon Compounds, Materials For Organic Electroluminescent Elements And Organic Electroluminescent Elements”.	
Lee et al. (US 20190229271 A1; hereinafter Lee) “COMPOUND FOR ORGANIC ELECTRIC ELEMENT, ORGANIC ELECTRIC ELEMENT USING SAME, AND ELECTRONIC DEVICE COMPRISING SAME ORGANIC ELECTRONIC ELEMENT”.	
Farooq et al. (US 20080007158 A1; hereinafter Farooq) “Linear Polysiloxanes, Silicone Composition, And Organic Light-Emitting Diode”.
Park (US 20070013297 A1; hereinafter Park) “Organic Light Emitting Display Device”.
Prior Art Begley teaches an OLED device including a cathode, an anode, and having therebetween a light-emitting layer ([Abstract]), wherein (Fig. 1; [0046+]) a cathode, an anode, and having therebetween a light-emitting layer and further comprising a first layer, between the light-emitting layer and the cathode, wherein the first layer is a non-luminescent electron-transporting layer, and wherein: a) the first layer includes a fluoranthene-macrocycle compound comprising a fluoranthene nucleus having the 7,10-positions connected by a linking group, wherein the linking group has a length of at least 8 atoms, and wherein the fluoranthene nucleus can be further Begley does not expressly teach a first charge transfer layer disposed between the first electrode and the emitting material layer; a second charge transfer layer disposed between the emitting material layer and the second electrode and including an inorganic material; and a charge control layer, wherein the charge control layer includes a polysiloxane-based material that is chemically bonded to a surface of the second charge transfer layer, and wherein the second charge transfer layer includes an electron transport layer disposed between the emitting material layer and the second electrode and an electron injection layer disposed between the electron transport layer and the second electrode (claim 12).
Prior Art Ishida teaches organic electroluminescent elements, materials for organic electroluminescent elements which can advantageously be used in the luminescent elements and novel hydrocarbon compound ([0001]), wherein (Fig. 1+; [0007+]) electron injection transport layer that includes polymer compounds such as polysiloxane. But, Prior Art Ishida does not expressly teach a first charge transfer layer disposed between the first electrode and the emitting material layer; a second charge transfer layer disposed between the emitting material layer and the second electrode and including an inorganic material; and a charge control layer, wherein the charge control layer includes a polysiloxane-based material that is chemically bonded to a , and wherein the second charge transfer layer includes an electron transport layer disposed between the emitting material layer and the second electrode and an electron injection layer disposed between the electron transport layer and the second electrode (claim 12).
Prior Art Lee teaches organic electronic element, organic electronic element using the same, and an electronic device thereof ([0001]), wherein (Fig. 1; [0025+])  the organic electric element according to the present invention includes a first electrode formed on a substrate, a second electrode, and an organic material layer between the first electrode and the second electrode, where the first electrode may be an anode (positive electrode), and the second electrode may be a cathode (negative electrode). The organic material layer may include a hole injection layer, a hole transport layer, an emitting layer, an electron transport layer, and an electron injection layer formed in sequence on the first electrode. The organic material layer may further include a hole blocking layer, an electron blocking layer, an emitting-auxiliary layer, an electron transport auxiliary layer, a buffer layer, and the electron transport layer. But, Prior Art Lee does not expressly teach a first charge transfer layer disposed between the first electrode and the emitting material layer; a second charge transfer layer disposed between the emitting material layer and the second electrode and including an inorganic material; and a charge control layer, wherein the charge control layer includes a polysiloxane-based material that is chemically bonded to a surface of the second charge transfer layer, and wherein the second charge transfer layer includes an electron transport layer disposed between the emitting material layer and the second electrode and an electron injection layer disposed between the electron transport layer and the second electrode (claim 12).
Prior Art Farooq teaches a silicone composition containing a linear polysiloxane and an organic light-emitting diode (OLED) containing a linear polysiloxane or a cured polysiloxane ([0002]), wherein (Fig. 1+; [0009+]) a substrate having a first opposing surface and a second opposing surface; a first electrode layer overlying the first opposing surface; a light-emitting element overlying the first electrode layer, the light emitting element comprising a hole-transport layer and an emissive/electron-transport layer, wherein the hole-transport layer and the emissive/electron transport layer lie directly on one another, and the hole-transport layer comprises a cured polysiloxane prepared by applying the silicone composition to form a film and curing the film; and a second electrode layer overlying the light-emitting element. But, Prior Art Farooq does not expressly teach a first charge transfer layer disposed between the first electrode and the emitting material layer; a second charge transfer layer disposed between the emitting material layer and the second electrode and including an inorganic material; and a charge control layer, wherein the charge control layer includes a polysiloxane-based material that is chemically bonded to a surface of the second charge transfer layer, and wherein the second charge transfer layer includes an electron transport layer disposed between the emitting material layer and the second electrode and an electron injection layer disposed between the electron transport layer and the second electrode (claim 12).
Prior Art Park teaches an organic light emitting display device, and more particularly, to an organic light emitting display device having multiple emission layers, Park does not expressly teach a first charge transfer layer disposed between the first electrode and the emitting material layer; a second charge transfer layer disposed between the emitting material layer and the second electrode and including an inorganic material; and a charge control layer, wherein the charge control layer includes a polysiloxane-based material that is chemically bonded to a surface of the second charge transfer layer, and wherein the second charge transfer layer includes an electron transport layer disposed between the emitting material layer and the second electrode and an electron injection layer disposed between the electron transport layer and the second electrode (claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898